The undersigned, Justices of the Supreme Judicial Court, have considered the questions proposed in the order of the Honorable House of Representatives of the tenth day of February instant, and respectfully submit the following opinion.
The Constitution, in the fourth article of the first chapter of “ The Frame of Government,” confers upon the General Court full power and authority to make all manner of wholesome and reasonable laws not repugnant to its provisions, to provide for the ■naming and settling all civil officers not provided for in the Constitution, and to set forth the duties, powers, and limits of such *603officers. In the exercise of this power the Legislature has the right to prescribe the qualifications of all officers and servants of the public not provided for in the Constitution.
From the nature of the case, the duty of determining and ascertaining .the qualifications of such officers and servants cannot be performed directly by the Legislature, but must be delegated to some officers or agents. It has been the constant and necessary practice of the Legislature to confer the power of appointing such subordinate officers and servants upon some superior officers of the State, or upon the authorities of the cities or towns, leaving the question of the qualifications of the persons to be appointed entirely to the discretion of the appointing power.
The object of the statute before us is to provide for a board of commissioners, who shall make rules for the selection of persons to fill such offices in the government of the Commonwealth, and of the several cities thereof, and supervise the administration of such rules. We think the Legislature has the constitutional right to provide for the appointment of such commissioners, and to delegate to them the power to make rules, not inconsistent with existing laws, to guide and control their discretion and the discretion of the officers of the State or of the cities in whom the appointing power is vested. This is not a delegation of the power to enact laws ; it is merely a delegation of administrative powers and duties, and there is no provision of the Constitution which prevents the Legislature from enacting that such rules, when duly made, shall be binding upon the officers and citizens to whom they apply, and that they may be enforced by suitable penalties, as provided in the last section of the statute.
The provision of the fourteenth section of the statute, that the rules “ may be given a general or a limited application,” is not open to any constitutional objection.
The power of the Legislature to make or to authorize local laws for the administration of local affairs is beyond question. It has the right to make local laws to meet the peculiar exigencies of any part of the community. The qualifications required to fill an office in one place may be different from those required for a similar office in other places, and different rules of examination may be required. We have no doubt that the *604Legislature, or the commissioners acting under its authority, can make valid rules for the city of Boston differing from those which are found to be reasonable and wise in other localities.
We do not suppose it was the intention of the House to require us to examine every one of the numerous rules made by the commissioners, and to give an opinion upon the validity of each. The preamble of the order states that the House “ desires to be advised as to the constitutionality of certain provisions of said act and said rules.” We interpret the second and third questions, therefore, as designed to ask whether it is a legal exercise of power, lawfully conferred, for the commissioners to make rules consistent with existing laws, and whether they can make rules applicable only to the city of Boston. With this understanding of their scope of the questions, we - answer each of the three questions in the affirmative.
Mr. Justice Colburn has been prevented by illness from considering the questions proposed, and therefore does not join with us in the opinion.
Marcus Morton.
Walbridge A. Field.
Charles Devens.
William Allen.
Charles Allen.
"Oliver Wendell Holmes, Jr.
February 24, 1885.